10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-0O0980-VCF Document 17 Filed 02/24/21 Page 1of1

FILED

ENTERED nse PARTIES OF RE

rE 021
ep FEB 242

 
   
 
   
 

ns

UNITED STATES DISTRICT GOUF
DISTRICT OF NEVAD

 

LRT GL
LERK US DISTRICT OL"
Coe eTRICT UF NEVADS

UNITED STATES OF AMERICA, Case No. 2:2 Crem
Plaintiff, Order on Stipulation
to Extend Deadlines to Conduct
V. Preliminary Hearing and

File Indictment
JOSEFINA GONZALEZ-PEREZ,

aka “Magdalena Gonzalez-Valenzuela,”
aka “Elizabeth Bejarano-Maria,”

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)@) and (iv):

IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

6/2/202 |

on March 1, 2021 at the hour of 4:00 p.m., be vacated and continued to at the

hour of 4:00 pm in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

DATED this 24" day of February, 2021.

 

 

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 

_-RECENED
SERVED

 
